DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites “The camera module of claim 1” in line 1.  It should be changed to “The camera module of claim 9”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “the opening” in line 6.  However, claim 1, which claim 9 depends from, recites “a first opening” and “a second opening”.  Therefore, it is unclear whether “the opening” in claim 9 refers to “first opening” or “second opening” in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Happoya et al. (US 2015/0264806 A1) in view of Codd et al. (US 2017/0295642 A1).

As to claim 1, Happoya et al. discloses a camera module (Fig.2: module 34) comprising:
a printed circuit board (Figs.3 and 4: flexible circuit board 21);
a ground portion (Figs.3 and 4: ground pattern 25) constructed on the printed circuit board (Figs.3 and 4; [0025]: “an electrical ground pattern 25 and wiring patterns 26 (wiring) are provided on the first surface 21a (surface) of the circuit board 21”);
a conductive member (Figs.3 and 4: conductive reinforcing plate 22) which is disposed to cover the ground portion (As shown in Fig.3); and
an adhesive layer (Figs.3 and 4: insulating adhesive portion 32) which is interposed between the printed circuit board and the conductive member (Figs.3 and 4; [0031]: “The insulating adhesive portion 32 adhesively bonds together the reinforcing plate 22 and the first surface 21a of the circuit board 21”) 
wherein the conductive member is electrically coupled to the ground portion ([0029]: “The conductive adhesive portion 31 adhesively bonds the center of the reinforcing plate 22 and the ground pattern 25 together (i.e., it adhesively bonds the reinforcing plate 22 and the circuit board 21 together), while also electrically connecting together the reinforcing plate 22 and the ground pattern 25”) through a solder constructed on the second opening ([0029]: “The conductive adhesive portion 31 is a conductive adhesive sheet or a conductive adhesive agent, for example, and in one embodiment, contains solder material”.  Therefore, the conductive adhesive portion 31 corresponds to the claimed solder).
	Happoya et al. fails to disclose the conductive member includes a first opening at a location corresponding to the ground portion.
	However, Codd et al. teaches that the conductive member includes a first opening at a location corresponding to the ground portion (Fig.18: conductor 1810 corresponds to the claimed conductive member; the drilled hole 1850 corresponds to the claimed first opening.  The grounded component 1225 shown in Fig.12 corresponds to the claimed ground portion, it is disposed underneath the flexible printed circuit 1800 in Fig.18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Happoya et al. with the teaching of Codd et al. to include a first opening in the conductive member at a location corresponding to the ground portion, so as to increase adhesion strength between the exposed ground plane and the conductive foam or conductive adhesive, i.e., solder ([0065]).

As to claim 2, Happoya et al. in view of Codd et al. discloses the camera module of claim 1, wherein the second opening is larger than the first opening (Codd et al.: Fig.18: the opening in the conductor 1810 corresponds to the claimed first opening; the opening in the adhesive 1815 (above conductor 1810) corresponds to the claimed second opening.  As shown in Fig.18, the second opening is larger than the first opening).

As to claim 3, Happoya et al. in view of Codd et al. discloses the camera module of claim 1, further comprising an image sensor which is disposed on the conductive member, wherein the ground portion and the first opening are constructed in a region overlapping with the image sensor (Happoya et al.: Fig.3: the camera 12 is disposed above the conductive reinforcing plate 22/conductive member.  The ground pattern 25 is overlapping the imaging lens in the optical axis direction; thus, it is overlapping with the image sensor as well).

As to claim 4, Happoya et al. in view of Codd et al. discloses the camera module of claim 1, further comprising an image sensor which is disposed on the conductive member (Happoya et al.: As shown in Fig.3, the camera 12 is disposed above the conductive reinforcing plate 22).
The combination of Happoya et al. and Codd et al. fails to disclose the ground portion and the first opening are constructed in a region not overlapping with the image sensor.
However, Codd et al. teaches the ground portion and the first opening are constructed in a region not overlapping with the image sensor ([0048]: “The flexible printed circuit is configured to have one or more openings that expose one or more ground planes”.  [0065]: “the coverlay openings are configured in number and location on the one or more flexible printed circuits to minimize ground loop length”.  Therefore, there might be openings that are in a region not overlapping with the image sensor depending on the design of the circuit board and arrangement of component).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Happoya et al. and Codd et al with the teaching of Codd et al. to construct the ground portion and the first opening in a region not overlapping with the image sensor, so as to minimize ground loop length and shorten the electrical pathway, thereby making electrical signal transfer more effective. 

As to claim 5, Happoya et al. in view of Codd et al. discloses the camera module of claim 4, wherein the first opening and the second opening are constructed in a boundary region of the conductive member (As discussed in claim 4 above, there might be multiple opening located in in different regions of the circuit board.  The opening could be located in the boundary region of the conductive member as long as it is coupled to the conductive member and able to establish electrical connection).

As to claim 6, Happoya et al. in view of Codd et al. discloses the camera module of claim 5, wherein the first opening and the second opening are constructed as a recessed cutout at an edge of each of the conductive member and the adhesive layer (As discussed in claim 5 above, the opening could be located in the boundary region of the conductive member.  When the edge of the conductive member and the edge of the adhesive layer is in the middle of the opening, it would appear as a recessed cutout at the edge of the conductive member and the edge of the adhesive layer).

As to claim 7, Happoya et al. in view of Codd et al. discloses the camera module of claim 1, further comprising an image sensor disposed on a face opposite to a face on which the conductive member of the printed circuit board is disposed (Happoya et al.: Fig.3: the camera 12 is disposed on the upper face of the flexible circuit board 21, and the conductive reinforcing plate 22 is disposed on the lower face of the flexible circuit board 21), wherein the first opening and the second opening are constructed in a boundary region of the conductive member (As discussed in claim 5 above, there might be multiple opening located in in different regions of the circuit board; thus, the opening could be located in the boundary region of the conductive member as long as it is coupled to the conductive member and able to establish electrical connection).

As to claim 8, Happoya et al. in view of Codd et al. discloses the camera module of claim 7, wherein the first opening and the second opening are constructed as a recessed cutout at an edge of each of the conductive member and the adhesive layer (As discussed in claim 7 above, the opening could be located in the boundary region of the conductive member.  When the edge of the conductive member and the edge of the adhesive layer is in the middle of the opening, it would appear as a recessed cutout at the edge of the conductive member and the edge of the adhesive layer).

As to claim 9, Happoya et al. in view of Codd et al. discloses the camera module of claim 1, wherein the printed circuit board comprises: 
a circuit layer (Happoya et al.: Figs.4 and 5: the electrical ground pattern 25, wiring patterns 26 and the vias 27 correspond to the claimed circuit layer);
a ground signal electrode pattern included in the circuit layer (Happoya et al.: Fig.4: the electrical ground pattern 25.  [0025]: “an electrical ground pattern 25 and wiring patterns 26 (wiring) are provided on the first surface 21a (surface) of the circuit board 21”); 
wherein the ground portion is constructed in the opening ([0032]: “an opening portion 32a therein overlying the position of the ground pattern 25 on the circuit board 21”).
The combination of Happoya et al. and Codd et al. fails to disclose a coating layer which is constructed on the ground signal electrode pattern and includes an opening to expose part of the ground signal electrode pattern. 
However, Codd et al. teaches a coating layer applied the flexible printed circuit (Fig.3; [0032]: the coverlay 320 can be applied to the flexible printed circuit as a coating).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Happoya et al. and Codd et al. with the teaching of Codd et al. to have a coating layer constructed on the ground signal electrode pattern and includes an opening to expose part of the ground signal electrode pattern, so as to insulate the conductors and function as a solder resist for the flexible printed circuit ([0032]), thereby preventing unintended electrical connection between two conductors.

As to claim 10, Happoya et al. in view of Codd et al. discloses the camera module of claim 1, wherein the conductive member includes stainless steel or nickel silver (Happoya et al.: [0028]: “The reinforcing plate 22 is a metal plate, for example, such as a stainless steel material (SUS)”).

As to claim 11, Happoya et al. in view of Codd et al. discloses the camera module of claim 1, wherein the adhesive layer includes a non-conductive adhesive layer (Happoya et al.: [0031]: insulating adhesive portion 32 (non-conductive adhesive portion)).

As to claim 16, Happoya et al. in view of Codd et al. discloses the camera module of claim 1, wherein the coating layer includes at least one of a copper plated layer and a photo imageable solder resist (PSR) printed layer (Codd et al.: [0032]: the coating layer functions as a solder resist for the flexible printed circuit).

As to claim 12, Happoya et al. discloses a camera module (Fig.2: module 34) comprising: 
a printed circuit board (Figs.7 and 8: flexible circuit board 21);
a ground portion (Figs.7 and 8: ground pattern 25) constructed on the printed circuit board (Figs. 7 and 8; [0025]: “an electrical ground pattern 25 and wiring patterns 26 (wiring) are provided on the first surface 21a (surface) of the circuit board 21”);
a conductive member (Figs. 7 and 8: conductive reinforcing plate 22) which is disposed to cover the ground portion (As shown in Fig.8) and includes an opening at a location corresponding to the ground portion; and
an adhesive layer (Figs. 7 and 8: insulating adhesive portion 32) which is interposed between the printed circuit board and the conductive member (Figs. 7 and 8; [0031]: “The insulating adhesive portion 32 adhesively bonds together the reinforcing plate 22 and the first surface 21a of the circuit board 21”) and does not overlap with the ground portion ([0048]: “Within the insulating adhesive portion 32, the opening portion 32a is formed in an area facing and overlying the ground pattern 25”.  Therefore, the insulating adhesive portion 32 does not overlap with the ground portion),
wherein the conductive member is electrically coupled to the ground portion ([0029]: “The conductive adhesive portion 31 adhesively bonds the center of the reinforcing plate 22 and the ground pattern 25 together (i.e., it adhesively bonds the reinforcing plate 22 and the circuit board 21 together), while also electrically connecting together the reinforcing plate 22 and the ground pattern 25”) through a solder ([0029]: “The conductive adhesive portion 31 is a conductive adhesive sheet or a conductive adhesive agent, for example, and in one embodiment, contains solder material”.  Therefore, the conductive adhesive portion 31 corresponds to the claimed solder).
Happoya et al. fails to disclose the conductive member includes an opening at a location corresponding to the ground portion.
	However, Codd et al. teaches that the conductive member includes an opening at a location corresponding to the ground portion (Fig.18: conductor 1810 corresponds to the claimed conductive member; the drilled hole 1850 corresponds to the claimed first opening.  The grounded component 1225 shown in Fig.12 corresponds to the claimed ground portion, it is disposed underneath the flexible printed circuit 1800 in Fig.18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Happoya et al. with the teaching of Codd et al. to include an opening in the conductive member at a location corresponding to the ground portion, so as to increase adhesion strength between the exposed ground plane and the conductive foam or conductive adhesive, i.e., solder ([0065]).

As to claim 13, Happoya et al. in view of Codd et al. discloses the camera module of claim 12.
The above combination fails to disclose the ground portion and the opening are constructed in a region corresponding to a boundary of the conductive member.
However, Codd et al. teaches the ground portion and the opening are constructed in a region corresponding to a boundary of the conductive member ([0048]: “The flexible printed circuit is configured to have one or more openings that expose one or more ground planes”.  [0065]: “the coverlay openings are configured in number and location on the one or more flexible printed circuits to minimize ground loop length”.  Therefore, there might be openings that are in a region corresponding to a boundary of the conductive member, depending on the design of the circuit board and arrangement of component).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Happoya et al. and Codd et al with the teaching of Codd et al. to construct the ground portion and the opening in a region corresponding to a boundary of the conductive member, so as to minimize ground loop length and shorten the electrical pathway according to the design of the circuit board, thereby making electrical signal transfer more effective. 

As to claim 14, Happoya et al. in view of Codd et al. discloses the camera module of claim 13, wherein the opening is constructed as a recessed cutout at an edge of the conductive member (As discussed in claim 13 above, the opening could be located in the boundary region of the conductive member.  When the edge of the conductive member and the edge of the adhesive layer is in the middle of the opening, it would appear as a recessed cutout at the edge of the conductive member and the edge of the adhesive layer).

As to claim 15, Happoya et al. in view of Codd et al. discloses the camera module of claim 12, further comprising an image sensor disposed on the conductive member, wherein the ground portion and the opening are constructed in a region not overlapping with the image sensor (Happoya et al.: Fig.3: the camera 12 is disposed above the conductive reinforcing plate 22/conductive member.  The ground pattern 25 is overlapping the imaging lens in the optical axis direction; thus, it is overlapping with the image sensor as well).

Claims 17-20 recite substantially similar subject matter as disclosed in claims 9, 16 and 10-11, respectively; therefore, they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyoshima (US 2017/0280554 A1) discloses a multilayer flexible printed circuit board having a strip line, a flexible insulative substrate, an inner layer circuit pattern, a signal line, a ground thin film and a protective layer that covers the ground thin film.
Geva et al. (US 7,186,924 B2) discloses a trace cover suitable for shielding a conductive trace on a top layer of a circuit board. The trace cover includes a dielectric body disposed substantially over the conductive trace, side shielding perpendicular to the direction of the conductive trace and substantially parallel to the length of the conductive trace, and top shielding disposed on the top surface of the body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/               Examiner, Art Unit 2696

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696